LUTTIG, Circuit Judge,
dissenting:
The question of the appropriate scope of review of benefits decisions by ERISA plan administrators whose plans do not vest them with discretionary powers, in my view, is not fairly presented under the facts of this case, and I would decline to reach that issue. I would vacate the district court’s judgment and remand, however, because, like Judge Phillips, I believe that the district court misapplied Adkins v. Reliance Standard Life Ins. Co., 917 F.2d 794 (4th Cir.1990). Accordingly, I dissent.
I.
“Both appellant and appellee presented additional or ‘new’ expert testimony at trial,” Appellee’s Br. at 5, and the district court discussed the new expert medical testimony in its opinion. See J.A. at 233-35. Ultimately, however, the court concluded that this evidence was immaterial to its resolution of the case. See id. at 237 (“I see no legal significance between the evidence presented by each side as to the cause of Mrs. Quesinberry’s death.”). The plaintiff himself even concedes that “most, if not all, of the necessary facts are uncon-troverted and were established by the decedent’s medical records,” id. Given that the district court did not rely for its disposition of the case on evidence not presented before the plan administrator, I would not decide whether the district court erred in admitting the new evidence in the first place. Any discussion in the majority opinion of this aspect of the proceedings below is necessarily dicta.
The majority concedes that “this may be a legitimate position in retrospect.” Ante at 1027 n. 8. It rationalizes its decision of this issue, however, with the circular reasoning that the district court’s “conclusion as to the significance of the evidence was necessarily influenced by the testimony it heard.” Id. On this logic, a district court will have abused its discretion whenever it evaluates new evidence but ultimately declines to admit it, because the decision not to admit the evidence will have been influenced by a review of that evidence. There is no less reason for concluding that a district court can compartmentalize evidence that it admits (as the district court represented that it did here) than that the court can compartmentalize evidence that it does not admit (as the majority readily assumes it can). The majority’s approach appears satisfactory in this case because the district court ultimately chose to admit the evidence. The unanticipated results of the majority’s reasoning, however, highlight the perils that await the decision of abstract questions of law..
II.
I also dissent from the majority’s affir-mance of the district court’s award of insurance proceeds. For the reasons stated in Judge Phillips’ separate opinion, I believe the district court misunderstood, and therefore misapplied, the Reliance Stan*1038dard test. Unlike Judge Phillips, however, I decline to concur in the analyses and holdings of Parts IV and V of the majority opinion, given that the issues addressed in those sections might have become moot following remand.